

[AMENDED AND RESTATED]
EXECUTIVE CHANGE IN CONTROL AGREEMENT Exhibit 10.5


This amended and restated EXECUTIVE CHANGE IN CONTROL AGREEMENT (“Agreement”) is
made as of [INSERT DATE], between CIRCOR International, Inc., a Delaware
corporation (the “Company”), and [INSERT NAME OF EXECUTIVE] (“Executive”).


WHEREAS, the Company presently employs the Executive in which capacity the
Executive serves as an officer of the Company; and


WHEREAS, the Board of Directors of the Company (the “Board”) recognizes the
valuable services rendered to the Company and its respective affiliates by the
Executive; and


[INSERT FOLLOWING CLAUSE IF EXECUTIVE HAD A PRIOR EXECUTIVE CHANGE IN CONTROL OR
LETTER AGREEMENT – “WHEREAS, the Company and the Executive entered into [NAME OF
ORIGINAL AGREEMENT] made as of [INSERT DATE OF ORIGINAL AGREEMENT] (the
“Original Agreement”) which [INSERT DESCRIPTION OF ORIGINAL AGREEMENT AND ANY
RELEVANT AMENDMENTS]; and”]


WHEREAS, the Board has determined that it is in the best interests of the
Company and its affiliates to adopt this Agreement to extend the Protection
Period from twelve (12) to twenty-four (24) months, modify the calculation of
the Change in Control Payment, and encourage the continued loyalty of the
Executive as well as the Executive’s continued attention to his assigned duties
and objectivity in the event of a threatened or possible Change in Control of
the Company;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.
Definitions. For purposes of this Agreement, the following terms shall have the
following

meanings:


“Base Salary” shall mean the greater of: (i) the amount Executive was entitled
to receive as salary on an annualized basis immediately prior to termination of
Executive’s employment, and (ii) the amount Executive was entitled to receive as
salary on an annualized basis immediately prior to a Change in Control (except
that if the Change in Control occurs in a different calendar year than when such
Change in Control is announced, such amount shall be the greater of (A) the
amount Executive was entitled to receive as salary on an annualized basis
immediately prior to a Change in Control and (B) the amount Executive was
entitled to receive as salary on an annualized basis immediately prior to the
announcement of a Change in Control), but in either case (x) including any
amounts deferred pursuant to any deferred compensation program or contributions
to the Company’s 401(k) plan and (y) excluding all annual cash performance
awards (or equivalent award for annual performance), bonuses, overtime,
long-term equity incentive awards, welfare benefit premium reimbursements and
incentive compensation, payable by the Company as consideration for the
Executive’s services.







--------------------------------------------------------------------------------






“Bonus Amount” shall mean the greater of the (x) the target annual bonus under
the Executive Bonus Incentive Plan (“Target Bonus Opportunity”) payable for the
fiscal year during which the Qualifying Termination (defined below) occurs, or,
if greater, for the fiscal year during which a Change in Control occurred or (y)
the average of the annual bonuses paid or payable during the three full fiscal
years ended prior to the Qualifying Termination or, if greater, the three full
fiscal years ended prior to the Change in Control (or, in each case, such lesser
period for which annual bonuses were paid or payable to the Executive).
“Cause” shall mean, solely for purposes of this Agreement: (a) conduct by
Executive constituting a material act of willful misconduct in connection with
the performance of his duties, including, without limitation, misappropriation
of funds or property of the Company or any of its affiliates other than the
occasional, customary and de minimis use of Company property for personal
purposes; (b) criminal or civil conviction of Executive, a plea of nolo
contendere by Executive or conduct by Executive that would reasonably be
expected to result in material injury to the reputation of the Company if he
were retained in his position with the Company, including, without limitation,
conviction of a felony involving moral turpitude; (c) continued, willful and
deliberate non-performance by Executive of his duties hereunder (other than by
reason of Executive’s physical or mental illness, incapacity or disability)
which has continued for more than thirty (30) days following written notice of
such non-performance from the Chairman of the Board; or (d) a material violation
by Executive of the Company’s employment policies which has continued following
written notice of such violation from the Chairman of the Board.


“Change in Control” shall mean the earliest to occur of the following events:


(a)    Any one person or more than one person acting as a group (as determined
in accordance with Section 1.409A-3(i)(5)(v)(B) of the regulations promulgated
under the Code) (a “Person”) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding voting
securities generally entitled to vote in the election of directors of the
Company, provided, however, that no Change in Control will be deemed to have
occurred as a result of a change in ownership percentage resulting solely from
an acquisition of securities by the Company or a transaction described in clause
(i) of paragraph (b) below;


(b)    there is consummated a merger of the Company with any other business
entity, other than (i) a merger which would result in the securities of the
Company generally entitled to vote in the election of directors of the Company
outstanding immediately prior to such merger continuing to represent (either by
remaining outstanding or by being converted into such securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding such securities under an employee benefit
plan of the Company or any subsidiary at least 50% (fifty percent) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger,
generally entitled to vote in the election of directors of the Company or such
surviving entity or any parent thereof and, in the case of such surviving entity
or any parent thereof, of a class registered under Section 12 of the Act, or
(ii) a merger effected to implement a recapitalization of the Company (or
similar







--------------------------------------------------------------------------------




transaction) in which no new Person is or becomes a beneficial owner, directly
or indirectly, of the Company’s then outstanding voting securities generally
entitled to vote in the election of directors of the Company;


(c)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated the sale or disposition by
the Company of all or substantially all of the Company’s assets on a
consolidated basis, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity where the outstanding
securities generally entitled to vote in the election of directors of the
Company immediately prior to the transaction continue to represent (either by
remaining outstanding or by being converted into such securities of the
surviving entity or any parent thereof) fifty percent (50%) or more of the
combined voting power of the outstanding voting securities of any such entity
generally entitled to vote in such entity’s election of directors immediately
after such sale and of a class registered under Section 12 of the Act; or


(d)    Incumbent Directors (as defined below) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board.


Notwithstanding the foregoing, no event described above shall be treated as a
Change in Control unless it qualifies as a change in the ownership or effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company, within the meaning of Section 409A(a)(2)(A)(v) of the
Code and U.S. Treasury Regulation Section 1.409A-3(i)(5). The Board shall have
full and final authority to determine conclusively whether a Change in Control
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control, and any incidental matters relating thereto.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Good Reason” shall mean that Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events: (a) a material diminution in the Executive’s responsibilities, authority
or duties; (b) a diminution in the Executive’s Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company, (c) a material change in the geographic location at which the Executive
provides services to the Company, provided that such change shall be more than
thirty (30) miles from such location; or (d) the material breach of this
Agreement by the Company. “Good Reason Process” shall mean that (i) Executive
reasonably determines in good faith that a “Good Reason” event has occurred;
(ii) Executive notifies the Company in writing of the occurrence of the Good
Reason event within sixty (60) days of the occurrence of such event; (iii)
Executive cooperates in good faith with the Company’s efforts, for a period not
less than ninety (90) days following such notice, to modify Executive’s
employment situation in a manner acceptable to Executive and Company; and (iv)
notwithstanding such efforts, one or more of the Good Reason events continues to
exist and has not been modified in a manner acceptable to Executive. If the
Company cures the Good Reason event







--------------------------------------------------------------------------------




in a manner acceptable to Executive during the ninety (90) day period, Good
Reason shall be deemed not to have occurred.


“Incumbent Directors” shall mean persons who, as of the Commencement Date
(defined below), constitute the Board; provided that any person becoming a
director of the Company subsequent to the Commencement Date shall be considered
an Incumbent Director if such person’s election was approved by or such person
was nominated for election by a vote of at least a majority of the Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director.


2.Term. The term of this Agreement shall extend from the date hereof (the
“Commencement Date”) until the first anniversary of the Commencement Date;
provided, however, that the term of this Agreement shall automatically be
extended for one additional year on the first anniversary of the Commencement
Date and each anniversary thereafter unless, not less than 90 days prior to each
such date, either party shall have given notice to the other that it does not
wish to extend this Agreement; provided, further, that if a Change in Control
occurs during the original or extended term of this Agreement, the term of this
Agreement shall continue in effect for a period of not less than twenty-four
(24) months beyond the month in which the Change in Control occurred (such
24-month period is hereinafter referred to as the “Protection Period”).


3.
Change in Control Payments.



(a)    The provisions of this Paragraph 3 set forth certain terms of an
agreement reached between Executive and the Company regarding Executive’s rights
and obligations in the event that, within the Protection Period, either
Executive’s employment is terminated by the Company without Cause (other than on
account of Executive’s death or disability) or Executive terminates his
employment for Good Reason (each, a “Qualifying Termination”). These provisions
are intended to assure and encourage in advance Executive’s continued attention
and dedication to his assigned duties and his objectivity during the pendency
and after the occurrence of any such event. Notwithstanding the foregoing,
payment of the compensation and benefits set forth in this Paragraph 3 are
subject to Executive’s (x) execution of a release of claims in favor of the
Company, its affiliates and their respective directors, officers and employees
in a form substantially the same as provided in the attached Appendix (as such
form may be modified to reflect developments in applicable law) (the “Release”),
within forty-five (45) days (or such shorter period determined by the Company,
which period may not be less than twenty-one (21) days) following Executive’s
termination from employment, (y) Executive (or his representative or estate, if
applicable) not thereafter revoking such Release and (z) Executive’s continued
compliance with the terms and conditions of Executive’s Restricted Covenants
Agreement dated July __, 2020 (the “Restrictive Covenants Agreement”).


(b)    The Company shall pay Executive in the event of a Qualifying Termination
a lump sum in cash in an amount equal to two (2) times the sum of (A)
Executive’s Base Salary plus (B) the







--------------------------------------------------------------------------------




Bonus Amount. Such lump sum cash payment shall be paid to Executive, subject to
Section 14, on the first payroll date after the Release becomes irrevocable.


(c)    The Company shall pay Executive in the event of a Qualifying Termination
a pro-rata portion of the Executive’s annual bonus for the performance year in
which such termination occurs to the Executive at the time that annual bonuses
are paid to other senior executives. This pro-rata bonus shall be determined by
multiplying the amount the Executive would have received based upon actual
financial performance through such termination, as reasonably determined by the
Company, by a fraction, the numerator of which is the number of days during such
performance year that the Executive is employed by the Company and the
denominator of which is 365.


(d)     The vesting of the Executive’s Equity Awards upon a Qualifying
Termination shall be governed by this Paragraph 3(d). The term “Equity Award”
shall mean stock options, stock appreciation rights, restricted stock,
restricted stock units, performance shares or any other form of award that is
measured with reference to the Company’s common stock [granted on or after March
2, 2019]. For the avoidance of doubt, the vesting of all Equity Awards shall be
subject to this Paragraph 3(d), nothing in the award agreements for such Equity
Awards shall be construed to preempt or otherwise override it.


(i)     The vesting of Executive’s Equity Awards that vest solely on the basis
of continued employment with the Company or any of its subsidiaries or
affiliates shall be accelerated solely by reason of a Change in Control only if
the surviving corporation or acquiring corporation following a Change in Control
refuses to assume or continue Executive’s Equity Awards or to substitute similar
Equity Awards for those outstanding immediately prior to the Change in Control.
If such Executive’s Equity Awards are so continued, assumed or substituted and
at any time after the Change in Control Executive incurs a Qualifying
Termination, then the vesting and exercisability of all such unvested Equity
Awards held by Executive shall be accelerated in full and any reacquisition
rights held by the Company with respect to an Equity Award shall lapse in full,
in each case, upon such termination.


(ii)     The vesting of Executive’s Equity Awards that vest, in whole or in
part, based upon achieving Performance Criteria (collectively, “Performance
Shares”) shall be determined as set forth below.


(A)     In the event of a Change in Control that is also a “change in the
effective control of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(vi), then
(i) the Performance Shares subject to this Agreement shall remain outstanding,
(ii) such Performance Shares shall continue to be subject to the terms of this
Agreement, (iii) all requirements to remain employed until the end of the
applicable performance period shall be waived, and (iv) such Performance Shares
shall be paid out on a pro-rata basis based upon the actual level of performance
for the applicable performance period, with such Performance Shares to be
delivered at the same time as if Executive had remained employed with the
Company.


(B)    In the event of a Change in Control that is also a “change in the
ownership of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(v) or a “change
in the ownership of a







--------------------------------------------------------------------------------




substantial portion of a corporation’s assets” under Treas. Reg. §
1.409A-3(i)(5)(vii) (a “Special CIC”), the Performance Shares shall immediately
vest and the Participant shall receive, within 10 days of such Special CIC, the
consideration (including all stock, other securities or assets, including cash)
payable in respect of the target number of Performance Shares (or, if greater,
the number of Performance Shares based on actual performance from the beginning
of the Performance Period until the Special CIC, as reasonably determined by the
Committee based on available information) as if they were vested, issued and
outstanding at the time of such Special CIC on a pro rata basis; provided,
however, that with respect to Performance Shares that are otherwise subject to a
“substantial risk of forfeiture” under Treas. Reg. § 1.409A-1(d) and to the
extent permitted by Treas. Reg. § 1.409-3, the Committee may arrange for the
substitution for the Performance Shares with the grant of a replacement award
(the “Replacement Award”) to Executive of shares of restricted stock of the
surviving or successor entity (or the ultimate parent thereof) in such Change in
Control, but only if all of the following criteria are met:


a.
Such Replacement Award shall consist of securities listed for trading following
such Change in Control on a national securities exchange;



b.
Such Replacement Award shall have a value as of the date of such Change in
Control equal to the value of the target Number of Performance Shares (or, if
greater, the number of Performance Shares based on actual performance from the
beginning of the Performance Period until the Special CIC, as reasonably
determined by the Committee based on available information), calculated as if
the Performance Shares were exchanged for the consideration (including all
stock, other securities or assets, including cash) payable for shares of Common
Stock in such Change in Control transaction;



c.
Such Replacement Award shall become vested and the securities

underlying the Replacement Award shall be issued to the Participant on the 2nd
anniversary of the Change in Control, if such Change in Control occurs within
the first 12 months of the applicable performance period, or the 1st anniversary
of the Change in Control if such Change in Control occurs after the first 12
months of the applicable performance period, in either case subject to
Executive’s continued employment with the surviving or successor entity (or a
direct or indirect subsidiary thereof) through such date, provided, however,
that such Replacement Award will vest immediately upon and the securities
underlying the Replacement Award shall be issued within 60 days after the date
that (i) Executive’s employment is terminated by the surviving or successor
entity without Cause, (ii) Executive’s employment is terminated for Good Reason,
(iii) Executive’s death or (iv) Executive’s medically diagnosed permanent
physical or mental inability to perform his or her job duties;









--------------------------------------------------------------------------------




d.
Notwithstanding clause c. above, such Replacement Award shall vest immediately
prior to and the securities underlying the Replacement Award shall be issued to
Executive upon (A) any transaction with respect to the surviving or successor
entity (or parent or subsidiary company thereof) of substantially similar
character to a Change in Control, or (B) the securities constituting such
Replacement Award ceasing to be listed on a national securities exchange, in
each case so long as Executive remains continuously employed until such time;
and



e.
The Replacement Award or the right to such Replacement Award does not cause the
Performance Shares to become subject to tax under Section 409A of the Code.



f.
Upon such substitution the Performance Shares shall terminate and be of no
further force and effect.



For purposes of this Paragraph 3(d)(ii)(C), “Performance Criteria” means any
business criteria that apply to Executive a business unit, division, subsidiary,
affiliate, the Company or any combination of the foregoing.


(e)    If continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), is timely and properly
elected, payment of an amount that is equal to the monthly COBRA premium for
eighteen (18) months following the Termination Date for Executive and his
dependents (or, if earlier, the date Executive is no longer eligible for COBRA
continuation coverage or the date Executive becomes eligible for similar
coverage from another employer) and, if COBRA coverage extends for the full
eighteen (18) months due to employment termination, a lump sum payment equal to
six times the last monthly payment under this Paragraph 3(e) payable as soon as
administratively practicable, and no later than thirty (30) days, following the
eighteen month anniversary of such employment termination.


(f)    Additional Limitation.


(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (the “CIC Severance
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, the following provisions shall apply:


(A)     If the CIC Severance Payments, reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state and local income and employment taxes
payable by Executive on the amount of the CIC Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, Executive shall be entitled to the full benefits payable under this
Agreement.







--------------------------------------------------------------------------------






(B)    If the Threshold Amount is less than (x) the CIC Severance Payments, but
greater than (y) the CIC Severance Payments reduced by the sum of (1) the Excise
Tax and (2) the total of the Federal, state, and local income and employment
taxes on the amount of the CIC Severance Payments which are in excess of the
Threshold Amount, then the benefits payable under this Agreement shall be
reduced (but not below zero) to the extent necessary so that the maximum CIC
Severance Payments shall not exceed the Threshold Amount. To the extent that
there is more than one method of reducing the payments to bring them within the
Threshold Amount, the CIC Severance Payments shall be reduced in the following
order: (i) cash payments not subject to Section 409A of the Code; (ii) cash
payments subject to Section 409A of the Code; (iii) equity-based payments; and
(iv) non-cash form of benefits. To the extent any payment is to be made over
time (e.g., in installments), then the payments shall be reduced in reverse
chronological order.


For the purposes of this Paragraph 3, “Threshold Amount” shall mean three times
Executive’s “base amount” within the meaning of Section 280G(b)(3) of the Code
and the regulations promulgated thereunder less one thousand dollars
($1,000.00); and “Excise Tax” shall mean the excise tax imposed by Section 4999
of the Code, and any interest or penalties incurred by Executive with respect to
such excise tax.


(ii)    The determination as to which of the alternative provisions of Paragraph
3(f)(i) shall apply to Executive shall be made by KPMG LLP or any other
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Executive within 15 business days of the date of termination of Executive’s
employment, if applicable, or at such earlier time as is reasonably requested by
the Company or Executive. For purposes of determining which of the alternative
provisions of Paragraph 3(b)(i) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
date of termination of Executive’s employment, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Company and Executive.


4.Restrictive Covenants Agreement. Executive acknowledges and agrees that the
consideration described in Paragraph 3 and Paragraph 5 constitutes
mutually-agreed upon consideration with respect to the non-competition covenants
set forth in the Restrictive Covenants Agreement for purposes of Section
24L(b)(vii) of Chapter 149 of the Massachusetts General Laws.
 
5.Indemnification. The Company will (x) indemnify Executive with respect to
claims arising out of any action taken or not taken in Executive’s capacity as
an employee or director of the Company or its subsidiary or affiliates, (y)
advance to Executive all reasonable and documented out of pocket costs and
expenses incurred by Executive in connection with the foregoing clause (x),
including but not limited to attorneys’ fees, and (z) provide for Executive to
be covered by







--------------------------------------------------------------------------------




D&O insurance, with respect to clauses (x) and (z), on the same terms as are
made available to senior executives of the Company and members of the Board, as
applicable; provided that, amounts advanced under clause (y) shall be promptly
repaid to the Company by Executive as required under applicable law. Nothing
herein shall limit any right that Executive may have in respect of
indemnification, advancement or liability insurance coverage under any other
Company policy, plan, contract or arrangement or under applicable law, and the
Company shall not change any right to such indemnification or advancement with
respect to Executive after his termination of employment hereunder in a manner
adverse to Executive except as required under applicable law.


6.
Notice. For purposes of this Agreement, notices and all other communications
provided

for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:


If to the Executive:


[INSERT EXECUTIVE NAME]


At his home address as shown in the Company’s personnel records;


If to the Company:


CIRCOR International, Inc.
30 Corporate Drive, Suite 200
Burlington, MA 01803
Attention: Chief Human Resources Officer


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


7.
Not an Employment Contract. This Agreement is intended only to provide those
benefits

for the Executive as set forth in Paragraph 3 upon a Qualifying Termination. As
such, this Agreement is not intended to and does not in any way constitute an
employment agreement or other contract which would cause the employee to be
considered anything other than an employee at will or to in any way be entitled
to any specific payments or benefits from the Company in the event of a
termination of employment other than a Qualifying Termination.


8.
Miscellaneous. No provisions of this Agreement may be modified, waived, or
discharged

unless such waiver, modification, or discharge is agreed to in writing and
signed by Executive and such officer of the Company as may be specifically
designated by the Board. No waiver by either party hereto of or compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. The respective rights and
obligations of the parties under this Agreement will survive any termination of
Executive’s employment or termination of this Agreement to the extent necessary
to the intended preservation of such rights and obligations.







--------------------------------------------------------------------------------




No agreements or representations, oral or otherwise, express or implied, unless
specifically referred to herein, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the Commonwealth of Massachusetts (without
regard to principles of conflicts of laws).


9.
Validity. The invalidity or unenforceability of any provision or provisions of
this

Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect. The invalid
portion of this Agreement, if any, shall be modified by any court having
jurisdiction to the extent necessary to render such portion enforceable.


10.
Counterparts. This Agreement may be executed in several counterparts, each of
which

shall be deemed to be an original but all of which together will constitute one
and the same instrument.


11.
Arbitration; Other Disputes. In the event of any dispute or controversy arising
under or

in connection with this Agreement, the parties shall first promptly try in good
faith to settle such dispute or controversy by mediation under the applicable
rules of the American Arbitration Association before resorting to arbitration.
In the event such dispute or controversy remains unresolved in whole or in part
for a period of thirty (30) days after it arises, the parties will settle any
remaining dispute or controversy exclusively by arbitration in Boston,
Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. Notwithstanding the above, the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of Paragraph 4 or 5
hereof.


12.
Litigation and Regulatory Cooperation. During and after Executive’s employment,

Executive shall reasonably cooperate with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company and/or any affiliate of the
Company which relate to events or occurrences that transpired while Executive
was employed by the Company; provided, however, that such cooperation shall not
materially and adversely affect Executive or expose Executive to an increased
probability of civil or criminal litigation. Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after Executive’s employment, Executive also shall cooperate fully with the
Company in connection with any investigation or review of any federal, state or
local regulatory authority as any such investigation or review relates to events
or occurrences that transpired while Executive was employed by the Company. The
Company shall also provide Executive with compensation on an hourly basis (to be
derived from the sum of his Base Salary and Target Bonus Opportunity) for
requested litigation and regulatory cooperation that occurs after his
termination of employment, and reimburse Executive for all costs and expenses
incurred in connection with his performance under this Paragraph 12, including,
but not limited to, reasonable attorneys’ fees and costs.




13.
Gender Neutral. Wherever used herein, a pronoun in the masculine gender shall be








--------------------------------------------------------------------------------




considered as including the feminine gender unless the context clearly indicates
otherwise.


14.Section 409A.


(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.


(b)    Payments provided herein are intended to be exempt from Section 409A of
the Code to the maximum extent possible, under either the separation pay
exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as short-term
deferrals pursuant to Treasury regulation §1.409A-1(b)(4). Each payment and
benefit hereunder shall constitute a “separately identified” amount within the
meaning of Treasury regulation §1.409A-2(b)(2). Any payment that is deferred
compensation subject to Section 409A of the Code which is conditioned upon
Executive’s execution of a release and which is to be paid during a designated
period that begins in one taxable year and ends in a second taxable year shall
be paid in the second taxable year.


(c)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.


(d)    The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).


(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.


(f)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the







--------------------------------------------------------------------------------




taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.


[INSERT FOLLOWING SECTION 15. IF EXECUTIVE SUBJECT TO PRIOR
LETTER AGREEMENT
15.    Complete Agreement. This Agreement constitutes the complete and entire
agreement
between Executive and the Company regarding payments related to a Change in
Control, and supersedes any and all prior agreement(s) Executive may have had
with the Company.]










[Remainder of Page Intentionally Left Blank]





















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.


CIRCOR International, Inc.


By:_______________________
Name: [________]
Title: [_________]




EXECUTIVE


____________________________


















































[signature page to Executive Change in Control Agreement]







--------------------------------------------------------------------------------




APPENDIX
FORM OF RELEASE
THIS AGREEMENT AND RELEASE, dated as of [________], 20__ (this “Agreement”), is
entered into by and among [INSERT EXECUTIVE NAME] (“Executive”) and CIRCOR
International, Inc. (the “Company”).
WHEREAS, Executive is currently employed by the Company; and
WHEREAS, Executive’s employment with the Company terminated effective as of
[_______], 20_.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:
1.Change in Control Payments. Executive shall be provided severance pay and
other benefits (the “Change in Control Payments”) in accordance with the terms
and conditions of Paragraph 3 of the Change in Control Agreement by and between
Executive and the Company, effective as of __________________ (the “Change in
Control Agreement”); provided, that no such Change in Control Payments shall be
paid or provided if Executive revokes this Agreement pursuant to Section 4
below. Executive understands and agrees that the Change in Control Payments
constitute, in part, consideration for this Agreement that he otherwise would
not receive. Executive acknowledges and understands that the Change in Control
Payments set forth in the Change in Control Agreement constitute the only
benefits and payments Executive will receive in connection with Executive’s
separation.
2.Release of All Claims. Executive, for and on behalf of himself and Executive’s
heirs, successors, agents, representatives, executors and assigns, hereby waives
and releases any common law, statutory or other complaints, claims, demands,
expenses, damages, liabilities, charges or causes of action (each, a “Claim”)
arising out of or relating to Executive’s employment or termination of
employment with the Company, and any of its respective subsidiaries and
affiliates (together, the “Company Group”), both known and unknown, in law or in
equity, which Executive may now have or ever had against any member of the
Company Group or any equityholder, agent, representative, administrator,
trustee, attorney, insurer, fiduciary, employee, director or officer of any
member of the Company Group, including their successors and assigns
(collectively, the “Company Releasees”), including, without limitation, any
claim for any severance benefits not contemplated by the Change in Control
Agreement, any complaint, charge or cause of action arising out of his
employment with the Company Group under the Age Discrimination in Employment Act
of 1967 (“ADEA,” a law which prohibits discrimination on the basis of age
against individuals who are age 40 or older), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, Title
VII of the Civil Rights Act of 1964, the Employee Retirement Income Security Act
of 1974, the Family Medical Leave Act, the Equal Pay Act, the Securities Act of
1933, the Securities Exchange Act of 1934,







--------------------------------------------------------------------------------




the Rehabilitation Act of 1973, the Genetic Information Nondiscrimination Act of
2008, the Immigration Reform Control Act, Section 1981 through 1988 of Title 42
of the United States Code, the Fair Labor Standards Act, the Occupational Safety
and Health Act, the Sarbanes-Oxley Act and the Worker Adjustment and Retraining
Notification Act of 1988 and any similar state laws, all as amended; any state
or local wage and hour law; and all other applicable federal, state and local
statutes, ordinances and regulations, or at common law. By signing this
Agreement, Executive acknowledges that Executive intends to waive and release
any rights known or unknown Executive may have against the Company Releasees
under these and any other laws and at common law; provided, that Executive does
not waive or release Claims (i) with respect to claims arising from any breach
by the Company Group of this Agreement or Executive’s right to enforce this
Agreement or those provisions of the Change in Control Agreement that expressly
survive the termination of Executive’s employment with the Company Group; (ii)
with respect to any benefits that are or will become vested following
Executive’s termination pursuant to their terms or to which Executive is
otherwise entitled pursuant to the terms and conditions of any of applicable
benefit plans of the Company Group (including equity awards); (iii) any rights
to indemnification (including the advancement of legal fees) or expense
reimbursement under the Change in Control, any agreement between Executive and
any member of the Company Group or the charter, bylaws or other organization
document of any member of the Company Group, or pursuant to any director’s and
officer’s liability insurance policy, in the future or previously in force; (iv)
rights of Executive for expense reimbursement from the Company; (v) any rights
Executive may have to workers’ compensation benefits or to continued benefits in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985; or
(vi) claims that may not be waived by law and any claims arising after the date
this Agreement is signed. For the avoidance of doubt, the Claims released or
waived pursuant to this paragraph shall not be deemed to relate to or include
the rights and coverage of Executive under any directors and officers and other
such insurance policies of any member of the Company Group.
THIS MEANS THAT, BY SIGNING THIS RELEASE, EXECUTIVE WILL HAVE WAIVED ANY RIGHT
EXECUTIVE MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE COMPANY
RELEASEES BASED ON ANY ACTS OR OMISSIONS OF THE COMPANY RELEASEES UP TO THE DATE
OF THE SIGNING OF THIS RELEASE, EXCEPT WITH RESPECT TO ANY CLAIM NOT WAIVED OR
RELEASED AS CONTEMPLATED BY THE PRECEDING PARAGRAPH. NOTWITHSTANDING THE ABOVE,
NOTHING IN THIS AGREEMENT SHALL PREVENT EXECUTIVE FROM (I) INITIATING OR CAUSING
TO BE INITIATED ON HIS BEHALF ANY COMPLAINT, CHARGE, CLAIM OR PROCEEDING AGAINST
ANY MEMBER OF THE COMPANY GROUP BEFORE ANY LOCAL, STATE OR FEDERAL AGENCY, COURT
OR OTHER BODY CHALLENGING THE VALIDITY OF THE WAIVER OF HER CLAIMS UNDER ADEA
CONTAINED IN THIS AGREEMENT (BUT NO OTHER PORTION OF SUCH WAIVER); OR (II)
INITIATING OR PARTICIPATING IN (BUT NOT BENEFITING FROM) AN INVESTIGATION OR
PROCEEDING CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION WITH RESPECT
TO ADEA.







--------------------------------------------------------------------------------




3.Claim Participation. Executive acknowledges that this Release does not limit
his right, where applicable, to file or participate in any charge of
discrimination or other investigative proceeding of any federal, state or local
governmental agency. To the extent permitted by law, Executive hereby agrees
that if such an administrative claim is made against any Company Releasee(s),
Executive shall not be entitled to recover any individual monetary relief or
other individual remedies beyond what is provided in the Chang in Control
Agreement; provided, however, that nothing herein shall be construed to limit
Executive’s ability to receive an award or bounty in connection with providing
information to any governmental authority.
4.Restrictive Covenants. Executive acknowledges and agrees that the obligations
set forth in the Restrictive Covenants Agreement between the Company and
Executive dated ____________ will remain in effect after the termination of
Executive’s employment with the Company and its affiliates.
5.Confidentiality. Except as required by law, Executive agrees not to disclose
the existence or terms of this Agreement to any third parties with the exception
of Executive’s accountants, attorneys, and spouse, provided that each such
person shall be bound by this confidentiality provision and Executive shall
ensure such confidentiality.
6.Consideration Period. Executive acknowledges that Executive has been given
[twenty-one (21)] days from the date of receipt of this Agreement to consider
all of the provisions of this Agreement and, to the extent he has not used the
entire [21-day] period prior to executing this Agreement, Executive does hereby
knowingly and voluntarily waive the remainder of said [21-day] period. EXECUTIVE
FURTHER ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED
BY THE COMPANY TO CONSULT AN ATTORNEY AND FULLY UNDERSTANDS THAT BY SIGNING
BELOW HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE COMPANY RELEASEES, AS DESCRIBED HEREIN AND THE OTHER
PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES
TO ALL OF ITS TERMS VOLUNTARILY.
7.Revocation Period. Executive shall have seven (7) days from the date of
Executive’s execution of this Agreement to revoke the release, including with
respect to all claims referred to herein (including, without limitation, any and
all claims arising under ADEA). If Executive revokes the Agreement, Executive
will be deemed not to have accepted the terms of this Agreement and she shall
receive no Change in Control Payments as set forth in the Change in Control
Agreement.
8.Construction. Each party and its counsel have reviewed this Release and has
been provided the opportunity to review this Release and accordingly, the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Release. Instead, the language of all parts







--------------------------------------------------------------------------------




of this Release shall be construed as a whole, and according to their fair
meaning, and not strictly for or against either party.


9.Governing Law. This Agreement shall be construed and interpreted in accordance
with the internal laws of the Commonwealth of Massachusetts, without regard to
its choice of law rules.


10.Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, and both of which together shall constitute
one and the same instrument.


[Signature Page to Form of Release Follows]


THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:
CIRCOR INTERNATIONAL INC.




By: __________________________________
Name: [________]
Title: [_________]
Date: [_________]




[INSERT EXECUTIVE NAME]


___________________________________
Date:[___________]











